Exhibit 10.2

 

MANAGEMENT AGREEMENT

 

This Management Agreement is made and entered into as of this 1st day of March,
2007, by and between Champion Communication Services, Inc., whose primary
address is 1610 Woodstead Court, Suite 330, The Woodlands, Texas 77380
("Licensee"), and FleetTalk Partners, Ltd., whose primary address is 710 Country
Club Road, Crystal Lake, IL 60014-5609 ("Manager"). Manager and Licensee may be
referred to herein individually as a "Party" and collectively as "Parties."

 

RECITALS

 

WHEREAS, Licensee is the licensee under the Federal Communications Commission
(“FCC”) licenses (“Licenses”) listed on Schedule A; and

 

WHEREAS, pursuant to an Asset Purchase Agreement executed as of even date
herewith by the Parties, Licensee has agreed to assign the Licenses to Manager
and Manager has agreed to assume the Licenses from Licensee upon receipt of all
requisite FCC approvals (“FCC Consent”); and

 

WHEREAS, Licensee desires that .Manager manage the Stations, consistent with all
applicable FCC laws, rules and regulations (“Applicable Laws”), on behalf of and
for the benefit of Licensee; and

 

WHEREAS, Manager desires to manage the Stations, consistent with all Applicable
Laws, on behalf of and for the benefit of Licensee.

 

NOW, THEREFORE, in consideration of the premises and covenants hereinafter set
forth, and for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.             Recitals. The foregoing Recitals are true and correct and form a
part of this Management Agreement.

 

2.             Definitions. The capitalized terms used, but not otherwise
defined herein, shall have the meanings given to them in the Asset Purchase
Agreement.

 

3.             Effective Date; Term. This Management Agreement will take effect
on the date hereof (“Effective Date”) and will expire on the earlier of (i) the
Closing on the Asset Purchase Agreement; (ii) one hundred eighty (180) days from
the Effective Date (“Initial Term”); provided, however, that this Management
Agreement will be renewed automatically at the end of the Initial Term for an
additional one hundred eighty (180)-day term (“Renewal Term”) if not already
terminated pursuant to Section 14 below, and provided that the Renewal Term does
not extend beyond the term of any of the Licenses (hereinafter, the Initial Term
and any Renewal Term, collectively, “Term”); or (iii) termination of this
Management Agreement in accordance with Section 14 below.

 

4.

Obligations.

 

(a)           Manager’s Obligations. Consistent with the Applicable Laws,
Manager will provide complete system management services on behalf of Licensee
for the Stations. In carrying out these obligations, Manager shall not engage in
any operational, budget, personnel or technical activities with respect to the
Stations without involving Licensee in all related decision-making activities
and without first obtaining Licensee’s written consent. Manager will have
exclusive rights to manage the Stations during the Term. At its own expense,
Manager will be totally responsible for all operational, engineering,
maintenance, repair and other services needed to operate and maintain the
Stations. Licensee, on the Effective Date, shall make available to Manager all
equipment and information needed to manage the Stations. Notwithstanding
anything to the contrary herein, the Purchased Assets shall not be conveyed by
Licensee to Manager until the Closing.



 

1

 



 

 

(b)           Owner’s Obligations: Consistent with the Applicable Laws,
Licensee, as licensee of the Stations, shall exercise complete control thereof
and shall be completely responsible for their operation.

 

5.             Assumption of Liabilities. Neither Party is assuming or will be
responsible for any of the other Party’s liabilities or obligations, including
customer obligations, except as required by the FCC and this Management
Agreement. Each Party will bear its own legal, accounting and brokerage expenses
in connection with this Management Agreement.

 

6.             Compensation. As compensation for the rights and obligations
granted hereunder, Licensee will pay Manager the monthly fee of ten dollars
(810.00), due and payable on the first business day of each month (“Due Date”),
with the first fee payment due on the first business day of the first full month
following the Effective Date.

 

7.             Revenues and Expenses. During the Term, Manager will pay all
expenses and costs of managing the Stations, including, but not limited to, any
and all federal, state and local taxes related to the equipment it uses to
operate the Stations, any sales or other taxes associated with providing service
on the Stations, site rental, maintenance, utilities, and all other recurring
and nonrecurring costs and expenses. From the Effective Date until this
Management Agreement is terminated, Licensee shall not be responsible for any
expenses or costs incurred to manage the Stations. Manager will be entitled to
all revenue derived from the management of the Stations during the Term.

 

8.             Regulatory Compliance. The Parties agree and covenant to comply
with all Applicable Laws, and specifically represent and agree to the following:

 

(a)           Licensee and Manager are familiar with the Applicable Laws
regarding a wireless service licensee’s responsibility relating to the Stations,
and agree to comply with all such Applicable Laws.

 

(b)           Neither Manager nor Licensee will represent itself as the legal
representative of the other before the FCC or any party, but will cooperate with
each other with respect to FCC matters concerning the Licenses or the Stations.

 

(c)           The Parties recognize that this Management Agreement does not
constitute an assignment, sale or transfer of the Licenses.

 

(d)           Licensee has primary responsibility for complying and will comply
at all times with the Applicable Laws. Manager will comply at all times with the
Applicable Laws. This Management Agreement may be revoked, cancelled, or
terminated by either party or the FCC if the other party falls to comply with
any Applicable Law.

 

(e)           Licensee will interact with the FCC on matters regarding the
Stations, and cause the preparation and submission to the FCC or any other
relevant authority of all reports, filings or other documents requested by the
FCC or are otherwise required of a licensee of the Stations.

 

(f)            Licensee will maintain on file all information relating to the
Stations that must be maintained by Licensee under the Applicable Laws.

 

(g)           Manager will be subject to the same license use and frequency
operation restrictions and Applicable Laws under the Licenses as Licensee would
be, including, but not limited to restrictions and Applicable Laws pertaining to
operation, interference, and safety.

 

(h)           If any of the Licenses is revoked or cancelled, terminated, or
otherwise ceases to be in effect, Manager will have no continuing authority or
right to manage the affected Stations.



 

2

 



 

 

9.             Covenants. During the Term: (i) Licensee will not permit any
liens, encumbrances, or short space agreements to attach to the Licenses or the
Stations; (ii) Neither Party shall take or omit to take any action that would
result in revocation, cancellation, or termination of any of the Licenses or in
the imposition by the FCC of any condition on a License that would have a
Material adverse affect thereon; (iii) Manager shall cooperate with Licensee in
its fulfillment of all obligations including, but not limited to, its
obligations under Section 8 herein; and (iv) neither Party will take any action
contrary to those permitted, or fail to take any action which would jeopardize
the rights of the other Party under this Management Agreement.

 

10.           Representations and Warranties of Licensee. Licensee hereby
represents and warrants as follows: (i) this Management Agreement constitutes
the valid and binding obligation of Licensee entered into freely and in
accordance with Licensee’s business judgment and is enforceable in accordance
with its terms; (ii) this Management Agreement has been duly authorized and
approved by all required corporate action of Licensee; (iii) neither the
execution nor the delivery of this Management Agreement, nor the completion of
the transaction contemplated hereby, will conflict with or result in any
violation of or constitute a default under any material agreement, mortgage,
indenture, license, permit, lease or other instrument, judgment, decree, order,
law or regulation by which Licensee is bound; (iv) Licensee is the lawful,
beneficial and exclusive licensee of the Licenses; (v) neither the Licenses nor
the Stations are subject to any agreement or understanding whatsoever with any
third party; (vi) the Licenses are valid and in good standing with the FCC: and
(vii) there is no pending or, to the best of Licensee’s knowledge, threatened
action by the FCC or any other governmental agency or third party to suspend,
revoke, terminate or challenge any of the Licenses. Each of Licensee’s
representations and warranties will survive the termination of this Management
Agreement for a period of two (2) years,

 

11.           Representations and Warranties of Manager. Manager hereby
represents and warrants to Licensee as follows: (i) this Management Agreement
constitutes the valid and binding obligation of Manager entered into freely and
in accordance with Manager’s business judgment and enforceable in accordance
with its terms; (ii) this Management Agreement has been duly authorized and
approved by all required action of Manager; (iii) neither the execution nor the
delivery of this Management Agreement, nor the completion of the transaction
contemplated hereby, will conflict with or result in any material violation of
or constitute a material default under any term of the articles of incorporation
or by-laws of Manager or any agreement, mortgage, indenture, license, permit,
lease or other instrument, judgment, decree, order, law or regulation by which
Manager is bound; and (iv) Manager has the requisite financial resources to
accomplish the obligations set forth in this Management Agreement. Each of
Manager’s representations and warranties will survive the termination of the
Management Agreement for a period of two (2) years.

 

12.

Confidentiality and Non-Disclosure.

 

(a)           Confidentiality of the Terms of this Management Agreement. The
terms of this Management Agreement that are not otherwise required to be
disclosed to the FCC will be kept strictly confidential by the Parties and their
agents, which confidentiality will survive the termination or expiration of this
Management Agreement for a period of two (2) years. The Parties may make
disclosures as required by law and to employees, shareholders, agents, attorneys
and accountants (collectively, “Agents”), provided, however, that the Parties
will cause all Agents to honor the provisions of this Section 12. The Parties
will submit a confidentiality request with the FCC in the event the FCC requests
a copy of this Management Agreement or any information regarding the terms
thereof from either of the Parties.



 

3

 



 

 

(b)           Non-Disclosure of Confidential Information. It is contemplated
that, during the Term, the Parties may supply and/or disclose to each other
information identified as Confidential by the disclosing Party (“Information”).
The Information will, during the Term and for a period of two (2) years
subsequent to the termination or expiration of this Management Agreement, be
kept confidential by the Parties, and not be used by the receiving Party in any
way detrimental to the disclosing Party. The receiving Party will be responsible
for any improper use of the Information by it or any of its employees,
representatives or agents. Each person to whom such Information is properly
disclosed must be advised of its confidential nature and must agree to abide by
the terms of this Section 12(b).

 

(i)     Exclusions. The Information will not include any information which
becomes published or is in the public domain by other than an unauthorized
disclosure by the Parties, their employees, representatives or agents.

 

(ii)    Remedy for Breach. As a violation by the receiving Party of the
provisions of this Section 12(b) could cause irreparable injury to disclosing
Party and there may be no adequate remedy at law for such violation, the
disclosing Party will have the right, in addition to any other remedies
available to it at law or in equity, to enjoin the receiving Party in a court of
equity from further violating the provisions.

 

13.

Indemnification.

 

(a)           Indemnification by Licensee. Licensee shall defend, indemnify and
hold Manager, its officers and its directors (collectively, the “Indemnified
Manager Group”) harmless from and against all direct losses, liabilities,
damages, costs or expensed (including reasonable attorney’s fees, penalties and
interest) payable to or for the benefit of, or asserted by, any party resulting
from, arising out of, or incurred as a result of any act or omission of Licensee
with respect to the transaction contemplated hereby, including, without
limitation: (a) the material breach of any representation, warranty or covenant
made by Licensee herein or in accord herewith; (b) any claim brought against
Manager by customers, employees or agents of Licensee, or any other person or
entity arising from dealings between Licensee and such entities or persons (that
are not related to Licensee’s obligations under this Management Agreement) or
otherwise relating to Licensee or Licensee’s business; or (c) any litigation,
proceeding or governmental investigation commenced before the Effective Date
arising out of the business of operating the Stations.

 

(b)           Indemnification by Manager. Manager shall defend, indemnify and
hold Licensee, its officers and its directors (collectively, the “Indemnified
Licensee Group”) harmless from and against all direct losses, liabilities,
damages, costs or expenses (including reasonable attorney’s fees, penalties and
interest) payable to or for the benefit of, or asserted by, any party resulting
from, arising out of, or incurred as a result of any act or omission of Manager
with respect to the transaction contemplated hereby, including, without
limitation: (a) the material breach of any representation, warranty or covenant
made by Manager herein or in accord herewith; (b) any claim brought against
Licensee by customers, employees, or agents of Manager, or any other person or
entity, arising from dealings between Manager and such entities or persons (that
are not related to Licensee’s obligations under this Management Agreement) or
otherwise relating to the management of the Stations by Manager, or (c) any
litigation, proceeding or governmental investigation Commenced on or after the
Effective Date arising out of the business of operating the Stations.

 

(c)           Notice of Claim. A Party (the “Indemnified Party”) shall give
prompt written notice to the other Party (the “Indemnifying Party”) of any claim
against the Indemnified Party which might give rise to a claim by it against the
Indemnifying Party based upon the indemnity provisions contained herein, stating
the nature and basis of the claim and the actual or estimated amount thereof;
provided, however, that failure to give such notice shall not affect the
obligation of the Indemnifying Party to provide indemnification in accord with
the provisions of this Section 13 unless, and only to the extent that, such
Indemnifying Party is actually prejudiced thereby.



 

4

 



 

 

(d)           Right to Defend. In the event that any action, suit or proceeding
is brought against any member of the Indemnified Manager Group or the
Indemnified Licensee Group with respect to which any Party may have liability
under the indemnification provisions contained herein: (a) the Indemnifying
Party shall have the right, at its sole cost and expense, to defend such action
in the name of or on behalf of the Indemnified Party; (b) in connection with any
such action, suit or proceeding, the Parties shall render to each other such
assistance as reasonably may be required in order to ensure the proper and
adequate defense of any such action, suit or proceeding; and (c) an Indemnified
Party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the Indemnifying Party, if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
because of actual or potential differing interests between such Indemnified
Party and any other party represented by such counsel.

 

(e)           Settlement. Neither Party shall make any settlement of any claim
which might give rise to liability of the other Party under the indemnification
provisions contained herein without the written consent of such other Party,
which consent such other Party covenants shall not be unreasonably withheld.

 

14.

Termination.

 

(a)           This Management Agreement automatically will terminate upon the
earlier of: (i) termination of the Asset Purchase Agreement; (ii) the Closing;
(iii) expiration of the Term; or (iv) the loss, expiration without renewal,
revocation, termination or cancellation of all the Licenses.

 

(b)           This Management Agreement may be terminated by either Party upon
material breach of the other Party after a thirty (30) day period for cure by
the breaching Patty following written notice of the breach.

 

15.           Effect of Termination. Upon the termination of this Management
Agreement, each Party will pay all of its own fees and expenses related to this
Management Agreement and the transaction contemplated herein, and the Parties
will have no further liability hereunder except by reason of any breach of this
Management Agreement or of any representation, warranty or covenant contained
herein occurring prior to the date of termination. Immediately upon termination
of this Management Agreement, except termination under Section 14(a)(ii) above,
Manager promptly will terminate all operation of the Stations. Any termination
of this Management Agreement, however effected, will not release either Party
from any liability or other consequences arising from any breach or violation by
that Party of the terms of this Management Agreement prior to the effective time
of the termination.

 

16.           Miscellaneous. This Management Agreement is the entire agreement
between the Parties with respect to the subject matter herein and supersedes all
prior agreements. This Management Agreement may not be assigned to any third
party or amended, and no provisions herein may be waived, without the prior
written consent of both Parties. This Management Agreement may be executed in
counterpart originals, in which case the effect shall be the same as if both
Parties had executed the same document. Neither Party shall be liable to the
other Party for any failure to perform hereunder due to a force majeure event.
If any provision of this Management Agreement is determined invalid or illegal,
such provision shall be fully severable, and the remainder of the Management
Agreement shall remain in full force and effect. Any notice or communication
must be in writing and given by depositing the same in the U.S. mail, addressed
to the Party to be notified at the address first listed above, postage prepaid
and registered or certified with return receipt requested or mailing the same
via overnight delivery, or by delivering the same in person. The Parties agree
that they shall not bind each other to any contract with third parties which
might create liability in either Party for damages arising out of the
transaction contemplated herein. This Management Agreement does not constitute
and shall not be construed as constituting an agency, a partnership or joint
venture between the Parties, and neither Party shall have the right to obligate
or bind the other Party in any manner whatsoever, and nothing herein contained
shall give or is intended to give any rights of any kind to any third persons.
Nothing herein authorizes, or is intended to authorize, either Party to execute
any document for or on behalf of the other Party. The representations,
warranties, covenants and agreements made by each Party shall survive
termination or expiration of this Management Agreement, and shall be fully
enforceable at law or in equity against such other Party and its successors and
assigns for a period of two (2) years after such termination or expiration. Time
is of the essence in this Management Agreement



 

5

 



 

 

 

17.

Applicable Law; Remedies.

 

(a)           This Management Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to conflicts of
laws rules that might require application of laws of another jurisdiction. Any
suit, action, or proceeding with respect to this Management Agreement shall be
brought in the courts of Harris County in the State of Texas, or in the U.S.
District Court for the Southern District (Harris Division) of Texas. The Parties
hereby accept the exclusive jurisdiction of those courts for the purpose of any
suit, action, or proceeding brought hereunder.

 

(b)           All disputes under this Management Agreement, which cannot be
resolved amicably, shall be submitted to binding arbitration under the then
existing Commercial Arbitration Rules of the American Arbitration Association.
Arbitration proceedings shall be held in Houston, Texas, or in a location
mutually agreed upon by the Parties. The Parties may agree on an arbitrator;
otherwise, there will be a panel of three (3) arbitrators, one (1) named in
writing by each Party within twenty (20) days after either Party serves a notice
of arbitration on the other Party, and the third named in writing by the other
two (2) arbitrators so appointed by the Parties, within ten (10) days after the
two (2) arbitrators selected by the Parties are named. No person financially
interested in this Management Agreement or in either Party may serve as an
arbitrator. The costs of the arbitration imposed by the arbitrators and the fees
of the arbitrator or arbitrators shall be assessed against the losing party to
the arbitration. The decision of the arbitrator or arbitrators will be final,
conclusive, and binding on both Parties, and judgment thereon may be entered and
enforced in any court of competent jurisdiction.

 

Except as set forth in Section 17(b) herein with respect to arbitration of any
disputes, each Party acknowledges and recognizes that a violation or threatened
violation of the restrictions, agreements or covenants contained herein shall
cause irreparable damage to the other Party, and that the other Party shall have
no adequate remedy at law for such violation or threatened violation.
Notwithstanding anything to the contrary contained herein, each Party agrees
that the other Party shall be entitled, in addition to any other rights or
remedies it might have, to obtain specific performance or injunctive relief in
order to enforce this Management Agreement or prevent a breach or further breach
of any specific provision hereof, without the necessity of proving actual
damages. Such right to specific performance or injunction shall be in addition
to the other Party’s right to bring an action for damages or to exercise any
other right or remedy available to the other Party as a result of any breach
hereunder. The other Party shall be entitled to costs and expenses, including
reasonable attorneys’ fees, incurred in enforcing its rights under this
Management Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Management Agreement
as of the date first above written.

 

 

CHAMPION COMMUNICATION SERVICES, INC.

FLEETTALK PARTNERS, LTD.

By:  /s/ Albert F. Richmond

Title:  Chairman

Date:  February 13, 2007

By:  /s/ Robert McGowan

Title:  President

Date:  February 13, 2007

 

 

 

By:  /s/ Pamela R. Cooper

Title:  Executive Vice President

Date:  February 13, 2007

 

 

 



 

6

 



 

 

SCHEDULE A

 

LICENSES

 

 

 

 

 

 

 

 

7

 

 

 